COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Cole
Argued at Richmond, Virginia


ANDRE TAYLOR
                                           MEMORANDUM OPINION * BY
v.   Record No. 0891-97-2                   JUDGE MARVIN F. COLE
                                                JUNE 9, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                     James F. D'Alton, Jr., Judge
            Homer C. Eliades (Adrienne George-Eliades;
            Eliades and Eliades, on brief), for
            appellant.

            Donald E. Jeffrey, III, Assistant Attorney
            General (Mark L. Earley, Attorney General, on
            brief), for appellee.



     Andre Taylor (appellant) appeals his conviction for

possession of cocaine.    On appeal, appellant contends that the

evidence was insufficient to support his conviction.     We affirm

the conviction.

     Four police officers executed a search warrant on a

residence in Hopewell, Virginia at about 10:00 p.m. on November

15, 1996.    Three persons were in the residence when the officers

entered:    Vernon Boone, Steven Wyche, and appellant.

     Officer Hawkins testified that when the officers entered the

apartment, all three men were seated in chairs around a kitchen

table.   They immediately stood and ran.    Officer Hunter testified

that he saw Boone "shove" something into his pants and turn his
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
back to the officers before running away.      Hunter stated that

appellant was about two to three feet from Boone when Hunter

first entered the residence.   Hunter recovered a bag containing

.866 grams of crack cocaine which fell from the waistline of

Boone's pants.   Some of the cocaine was individually packaged in

knotted plastic bag corners.   Hunter, who testified that he was

familiar with the packaging and distribution of cocaine, stated

that the quantity and packaging of the recovered cocaine was

inconsistent with personal use.
     Appellant admitted to the officers that he was the lessee of

the property and that Wyche also lived there.      The officers

recovered a shotgun from under a mattress in the only bedroom in

the apartment, and they found a set of scales in the kitchen.

Hawkins testified that, based on his experience with drug cases,

the scales were similar to those used in the drug trade.

Appellant admitted that the shotgun belonged to him.

     The officers also seized $355 in cash from appellant's pants

pocket.   Appellant admitted that one of the two pagers found in

the living room belonged to him.       The officers recovered other

personal items belonging to appellant from the apartment.

     The trial court found appellant guilty of possession of

cocaine, stating that "the scales, the pager, the gun and so

forth in conjunction" with appellant's flight, his proximity to

the drugs and "all the other aspects of it" pointed to his

knowledge, dominion and control of the drugs.




                                   2
     "On appeal, we review the evidence in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deducible therefrom."   Martin v. Commonwealth,

4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).
          Possession of a controlled substance need
          not be exclusive, and may be shared.
          [P]ossession of a controlled substance may
          be actual or constructive. "To support a
          conviction based upon constructive
          possession, 'the Commonwealth must point to
          evidence of acts, statements, or conduct of
          the accused or other facts or circumstances
          which tend to show that the defendant was
          aware of both the presence and character of
          the substance and that it was subject to his
          dominion and control.'"

McGee v. Commonwealth, 4 Va. App. 317, 322, 357 S.E.2d 738, 740

(1987) (citations omitted).   Such "'possession may be proved by

"evidence of acts, declarations or conduct of the accused from

which an inference may be fairly drawn that he knew of the

existence of narcotics at the place where they were found."'"

Josephs v. Commonwealth, 10 Va. App. 87, 99-100, 390 S.E.2d 491,

498 (1990) (citation omitted).
          Circumstantial evidence of possession is
          sufficient to support a conviction provided
          it excludes every reasonable hypothesis of
          innocence.
              Although mere proximity to drugs is
          insufficient to establish possession, it is a
          circumstance which may be probative in
          determining whether an accused possessed such
          drugs. Ownership or occupancy of the
          premises is likewise a circumstance probative
          of possession. Thus, in resolving this
          issue, the Court must consider "the totality
          of the circumstances disclosed by the
          evidence."




                                 3
Spivey v. Commonwealth, 23 Va. App. 715, 724-25, 479 S.E.2d 543,

548 (1997) (citations omitted).   "Flight itself from the scene

[is] some evidence of guilty knowledge.   Thus, the finder of fact

could infer the appellant possessed the drugs at the time he

began to run."    Johnson v. Commonwealth, 12 Va. App. 150, 153,

402 S.E.2d 502, 504 (1991).    Possession of items associated with

drug use and distribution is a factor to be considered by the

trier of fact.    See, e.g., White v. Commonwealth, 25 Va. App.

662, 668, 492 S.E.2d 451, 454 (1997) (en banc) (recognizing also
that pagers are tools of the drug trade).

     Here, appellant was seated at a table along with two other

men, and all three men fled as the police entered the apartment.

One of the men, who was seated two to three feet away from

appellant, stuffed a bag containing .866 grams of cocaine into

his pants when the police arrived.    Hunter testified that the

amount of cocaine and the method of its packaging was

inconsistent with personal use.   Hunter stated that one of the

pieces of cocaine was a "$50 rock," which "is a lot for one

person to use."   According to Hunter, the other pieces would sell

for about $10 and $20.

     Appellant admitted to the police that he leased the

apartment, and the police recovered some of his personal

belongings in the apartment.   The police recovered indicia of the

drug trade, such as cash, a shotgun, a pager, and a set of scales

from the apartment.   Thus, the only reasonable hypothesis arising



                                  4
from such evidence is that appellant was aware of the nature and

character of the cocaine, that it was subject to his dominion and

control, and that he jointly and constructively possessed the

substance with the other men.   Therefore, the evidence was

sufficient to prove beyond a reasonable doubt that appellant

possessed cocaine.

     For the reasons stated, the judgment of the trial court is

affirmed.

     Affirmed.




                                 5